*330ORDER
PER CURIAM.
AND NOW, this first day of March, 1990, the order entered January 5, 1990, 524 Pa. 608, 569 A.2d 1367, denying the petition for allowance of appeal in the above captioned matter is hereby VACATED. The petition for allowance of appeal is GRANTED and is to be CONSOLIDATED with James Hackenberg v. Southeastern Pennsylvania Transportation Authority, and Pennsylvania Financial Responsibility Assigned Claims Plan, and Travelers Insurance Company, 524 Pa. 597, 568 A.2d 1247 for argument.